                    Case 1:21-sc-00254-GMH Document 4 Filed 06/02/21 Page 1 of 3
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means



                                        UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District of Columbia

               In the Matter of the Search of
                                                                              )
          (Briefly describe the property to be searched                       )
           or identifY the person by name and address}                        )              Case No. 21-SC-254
  INFORMATION ASSOCIATED WITH ONE ACCOUNT                                     )
STORED AT PREMISES CONTROLLED          BY FACE BOOK,                          )
INC. FOR INVESTIGATION    OF VIOLATION OF 18 U.S.C.                           )
              § 2101; 18 U.S.C. § 1752
    APPLICATION            FOR A WARRANT BY TELEPHONE                              OR OTHER RELIABLE ELECTRONIC                                MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
property to be searched and give its location):
   See Attachment A, hereby incorporated by reference.
located in the              Northern              District of                                                , there is now concealed (identifY the
                                                                              -=C-=a_:_:lif:_:o..:..:rn_:_:i.:::_a
person or describe the property to be seized):
See Attachment S, hereby incorporated by reference.

           The basis for the search under Fed. R. Crim. P. 41(c) is                (check one or more):
                 ifevidence of a crime;
                 if contraband,      fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 o a person to be arrested        or a person who is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                                  Offense Description
        18 U.S.C. 2101                            Interstate Rioting
        18 U.S.C 1752(a)(1 )(2)
        40 U.S.C. 5104(e)(2)(O)(E)(G)
                                                  Knowingly Entering in any Restricted Building or Grounds Without Legal Authority
                                                  Violent Entry and Disorderly Conduct on Capitol Grounds
           The application is based on these facts:
         See Affidavit in Support of Application for Search Warrant.

           o Continued on the attached sheet.
           o Delayed notice of         (give exact ending date if more than 30 days:                                              )    is requested under
                18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.                                I.!
                                                                                                          1f&Lf1.~!<
                                                                                                          Aeflicaiit's     signature

                                                                                  Michael Sahadi, Jr., Special Agent, Federal Bureau of Investigation
                                                                                                          Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                           telephone                                 (specifY reliable electronic means).

                                                                                              l. tJ i. ~                  G. Michael Harvey
Date:            01/23/2021                                                            (~~                                20_2_1._01_.2_3_2_1:_25_:2_2_-_05_'O_O_'
                                                                                                            Judge's signature

City and state: Washington,             DC                                                  G. Michael Harvey, U.S. Magistrate               Judge
                                                                                                          Printed name and title
                            Case 1:21-sc-00254-GMH Document 4 Filed 06/02/21 Page 2 of 3


  AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means                     ~ Original               o Duplicate Original

                                             UNITED STATES DISTRICT COURT
                                                                               for the
                                                                      District of Columbia

                    In the Matter of the Search of                                )
              (Briefly describe the property to be searched                       )
               or identifY the person by name and address)
                                                                                  )       Case No. 21-SC-254
         INFORMATION ASSOCIATED WITH ONE ACCOUNT
                                                                                  )
       STORED AT PREMISES CONTROLLED BY FACEBOOK.
       INC. FOR INVESTIGATION OF 18 U.S.C. 2101; 18 U.S.C.                        )
                                    1752                                          )

                    WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
 To:        Any authorized law enforcement officer

          An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
 of the following person or property located in the          Northern           District of                California
 (identifY the person or describe the property to be searched and give its location):
   See Attachment A (incorporated by reference).




         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
 described above, and that such search will reveal (identifY the person or describe the property to be seized):
   See Attachment B (incorporated by reference).




           YOU ARE COMMANDED to execute this warrant on or before                 January 28, 2021        (not to exceed 14 days)
       o   in the daytime 6:00 a.m. to 10:00 p.m. ~ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                         G. Michael Harvey
                                                                                                       (United States Magistrate Judge)
       o Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
       o   for __      days   (not to exceed 30)    0 until, the facts justifying, the later specific date of

                                                                                                                         G. Michael Harvey
Date and time issued:          1/23/2021                                                                                 2021.01.2321     :25:50 -05'00'
                               --------------------------
                                                                                                               Judge's signature
City and state:      Washington, D.C.
                           ~~~---------------------                                   G. Michael Harvey, U.S. Magistrate Judge
                                                                                                            Printed name and title
                          Case 1:21-sc-00254-GMH Document 4 Filed 06/02/21 Page 3 of 3

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (page 2)


                                                                             Return
Case No.:                                Date and time warrant executed:                  Copy of warrant -end iIIVeIi[61)r left with:
 21-SC-254                               ~ , - z. C( .•.LeL.(                                  F4c£,&•• ",
Inventory made in the presence of :

Inventory of the property taken and name(s) of any person(s) seized:




                                                                          Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date: 01' - 2.c - blL{



                                                                                                     Printed name and title
